Citation Nr: 0333672	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  02- 04 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Entitlement to service connection for a low back 
disorder with a compression fracture at L1-L2.

2.	Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




REMAND

On January 2, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Contact the National Personnel Records Center (NPRC) 
and verify of all the veteran's dates of active duty 
and well as dates of service with a reserve component 
(active and inactive duty) and requests all reserve 
component medical records.

2.	Contact the veteran's reserve component and request 
that they provide the Board with all medical records 
of the veteran that they may have. 

3.	The veteran should be contacted and provided an 
opportunity to supplement the record on appeal with 
any relevant evidence. 
a.  In this regard, he should be told that in order for 
VA to undertake reasonable efforts to obtain information 
and evidence necessary to substantiate his claims, he 
must fully cooperate by providing all relevant 
information.
b.  Ask the veteran to provide the Board with statements 
from men who he served with while in military service, 
and people, including his family, who he knew after 
military service.  Ask the veteran to ask these people 
to provide written statements of what they saw at these 
times in regards to the acoustic trauma and low back 
injury the veteran sustained, the veteran's in-service 
and post-service manifestation of problems with hearing 
loss and/or low back disorders, and the veteran's in-
service and post-service treatment for hearing loss 
and/or low back disorders. 

c.  Ask the veteran to provide the Board with the full 
names, addresses, and dates of treatment for the 
following sales persons, doctors and/or hospital he 
testified about at his September 2002 video hearing: the 
hearing aid salesperson, the orthopedic surgeon and 
neurosurgeon he saw in Raleigh, NC and Lexington, KY, 
and the hospital and orthopedist he saw in Henderson, NC 
following his on the job low back injury. 

d.  Ask the veteran to provide the Board with the names, 
addresses, and dates of treatment for all other post-
service medical care facilities (hospitals, HMOs, etc.) 
who treated him for the claimed disabilities since his 
separation from military service in February 1968 and 
the names, addresses, dates of treatment for any 
employer who provided him with medical care (i.e., 
employment examination, insurance examinations, on the 
job clinic records, etc . . .) since that time. 

4.  Obtain the veteran's clinical records for all in-
service periods of hospitalization, including all 
records held by Kink Army Hospital at Fort Knox, KY, 
dated from February 1966 to February 1968, and Perk Arm 
Hospital, dated from February 1966 to February 1968, 
including copies of all records prepared in connection 
with a July 1967 motorcycle accident, December 1967 
motor vehicle accident, audiological examinations, 
notes, discharge summaries, consults, vitals, 
medications, labs, imaging, procedures, and problem 
lists.

5.  Obtain all post February 1968 treatment records from 
all of the other entities the veteran identifies, 
including all post February 1968 records held by Raleigh 
Community Hospital (3400 Wake Forest Road, Raleigh, NC 
27609), Timothy B. Garner, MD, of Capital Neurosurgery 
(3320 Wake Forest Road, Raleigh, NC 27609), Joseph 
Seltzer, MD (Atlas Building, Charleston, West Virginia), 
Charleston Cash Register Co. (1829 Bigley Avenue, 
Charleston, West Virginia), Kanawha Valley Memorial 
Hospital (1014 Virginia Street, Charleston, West 
Virginia 25301), Ross Hearing Center (1143 Fourth Ave., 
Huntington, West Virginia 2501), and VA medical centers 
(VAMCs) in Durham and Huntington.  As to the VAMCs', 
request notes, discharge summaries, consults, vitals, 
medications, labs, imaging, diet and nutrition 
assessment, procedures, and problem lists.

6.  Contact the Social Security Administration (SSA) and 
the West Virginia Department of Workmen's Compensation 
and obtain all of the veteran's records.

7.  Contact the Provos Marshal's Office and the 
Sheriff's Office for the Aberdeen Proving Ground, 
Maryland and obtain copies of all records prepared in 
connection with the veteran's summer of 1967 
(approximately July 1967) motorcycle accident and 
December 1967 motor vehicle accident.

8.  After associating with the record all evidence 
obtained in connection with the above development, make 
arrangements with the appropriate VA medical facility 
for the veteran to be afforded an audiological VA 
examination, a VA examination by an ears, nose, and 
throat (ENT) specialist, and a VA examination by an 
orthopedist.
a.  The examiners must review the claims folder and must 
state that they did so.
b.  The examiners should elicit from the veteran a 
detailed history regarding the onset and progression of 
relevant symptoms, as well as the veteran's post-service 
work history as it pertains to noise exposure and back 
injuries.
c.  All indicated tests and studies, including 
audiological testing and x-rays, should be accomplished.
d.  The ENT examiner must thereafter provide answers to 
the following questions:
(i).  Does the veteran currently suffer from 
hearing loss in the right ear as defined by VA?  
See 38 C.F.R. § 3.385.
(ii).  If the veteran is diagnosed with 
hearing loss in the right ear, state whether it is 
as least as likely than not that it is attributable 
to the veteran's military service.
Note:  In providing the above opinions, the 
examiner must take into account the veteran's 
claims of having been exposed to acoustic trauma 
while in military service, both on the firing range 
while in basic training and thereafter as an 
aircraft armsmen because of his regularly having to 
be around helicopters and around helicopter mounted 
weapons (i.e., M60 machine guns and anti-tank 
rockets) when they were being fired, the fact that 
his military service ended in February 1968, and 
his post-service work history.
e.  The orthopedist examiner must thereafter provide 
answers to the following questions:
(i).  Does the veteran currently suffer from a low 
back disorder?  If so, please provide the specific 
diagnoses of the back disorders found and the 
location for each disorder (i.e., strain, herniated 
nucleus pulposus, degenerative disc disease, etc.).
(ii).  If the veteran is diagnosed with a low back 
disorder, state whether it is as least as likely 
than not that it is attributable to the veteran's 
military service.
(iii.).  If one of the veteran's diagnoses includes 
arthritis, verified by x-ray, state whether it is 
as least as likely than not that the arthritis 
manifested itself to a compensable degree within 
one year of the veteran's separation from military 
service.
Note:  In providing the above opinions, the 
examiner must take into account the veteran's 
claims, that while in military service, he was in a 
motorcycle accident in July 1967 and a motor 
vehicle accident in December 1967, the observations 
made in a June 1967 service medical records, the 
fact that his military service ended in February 
1968, and his post-service work history which 
included an August 1978 low back injury diagnosed 
as lumbosacral strain.
f.  Legible reports of examination must be associated 
with the record and must include all examination 
findings, along with the complete rationale for each 
opinion expressed and conclusion reached.

9.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

